This is an appeal from an order of the district court of Johnston county wherein the trial court confirms a sheriff's sale of real estate upon order of sale on condition that a deficiency judgment be canceled by the court clerk, and to which order the plaintiff in error excepted at the time. The plaintiff in error was plaintiff below. In due time plaintiff in error served and filed its brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief or otherwise appear in this court. In the case of City National Bank v. Coatney et al.,122 Okla. 233, 253 P. 481, this court laid down the following rule:
"Where plaintiff in error has served and filed its briefs in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required *Page 257 
to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293,171 P. 34; Lawton National Bank v. Ulrich et al.,81 Okla. 159, 197 P. 167.
In this case the petition in error prays that the judgment and order appealed from be vacated, set aside, and held for naught and that a judgment or order confirming the sheriff's sale be entered in the trial court, and we find upon examination of the authorities cited by plaintiff in error they reasonably support the contention of the plaintiff, and we, therefore, reverse the judgment and order of the lower court and direct it to vacate said former judgment or order and enter an order in said cause confirming said sale.